Citation Nr: 1812318	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) claimed as brain trauma with stroke.

2.  Entitlement to service connection for migraine headaches as a residual of a TBI during service.

3.  Entitlement to service connection for a cervical spine disorder as a residual of a TBI during service.

4.  Entitlement to service connection for upper arm neuropathy and radiculopathy as a residual of a TBI during service.

5.  Entitlement to service connection for a low back disorder as a residual of a TBI during service.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel 


INTRODUCTION

The Veteran had active service from August 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In correspondence received in April 2015 the Veteran indicated that he no longer desired a Board hearing on these matters.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

A TBI, migraine headaches, a cervical spine disorder, upper arm neuropathy and radiculopathy, a low back disorder, and GERD were not present in service or within one year thereafter, and are not otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI claimed as brain trauma with stroke have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for upper arm neuropathy and radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's only available service treatment record (STR) is the Veteran's May 1955 service separation examination.  In April 2012 the National Personnel Records Center (NPRC), in response to VA Request, reported that the Veteran's STRS may have been destroyed in a fire at the Records Center in 1973.  In June 2013 the RO informed the Veteran that his STRs were unavailable and requested from the Veteran any STRS he may have had in his possession.  The Veteran was provided a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, in an attempt to conduct an alternative search for STRS.  The Veteran did not submit a completed NA Form 13055. 

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Analysis

In September 2011 [VBMS, 7/25/2011, correspondence], April 2012 [VBMS, 5/10/12, correspondence] and August 2015 [VBMS, 8/25/15, Third Party] statements the Veteran indicated that he has the disabilities on appeal as a result of an automobile accident during active duty in 1954.  He stated that the accident had impacted him cognitively, physically, and emotionally, and that his symptoms were getting worse day by day.  He also asserts that the active duty head injury caused him to have a stroke in 2007.

At the Veteran's May 1955 service separation examination, clinical evaluation of the head, neck, abdomen and viscera, upper extremities, neurologic system, and spine were all reported as normal.  There were no scars identified.

The Veteran's current diagnoses as noted in VA examinations, VA treatment records, and as listed on the Veteran's VA problem list [LCM, CAPRI, 7/10/2013, page 57] include lumbar spondylosis, cerebrovascular accident, memory loss, neck pain, and migraine headaches.  VA [LCM, CAPRI, 7/10/2013, page 29] and private medical records [VBMS, 4/22/2011, Med Treatment, including pages 3, 13] indicate that the Veteran had a cerebrovascular accident (CVA) in 2007.

In an effort to meet the Veteran's main assertion in this case, in September 2015 the Veteran underwent headaches and TBI residuals VA examinations (conducted by the same VA neurologist).  The Veteran reported that he had a motor vehicle accident in 1954 during service that caused him to hit his head and lose consciousness.  The diagnosis included migraine headaches.  The September 2015 VA neurologist [VBMS, 9/28/2015/, DBQ Neuro TBI] indicated that the Veteran did not now have, or ever have, any residuals of a TBI.  Following examination of the Veteran and a review of the claims file, the examiner stated as follows:

Given the no medical record available and the only evidence [being] a self-testimony of the events that recalls the accident that presumably caused a traumatic brain injury there is no concise evidence to conclude traumatic brain injury in this veteran.  Also there is no documented sequela in the medical records that support a previous traumatic brain injury.

The Board finds that service connection for the disabilities on appeal must be denied.  Not only were none of the disabilities on appeal shown in service or within one year of the Veteran's discharge from service, but none of the disabilities on appeal were shown until many decades following service.  Though not dispositive in and of itself, this gap in time weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).

In addition, there is one competent medical opinion that addresses the service connection claims and it is against the claims.  The September 2015 VA neurologist provided a negative nexus opinion with a sufficient explanation.  In particular, the September 2015 VA neurologist observed that there was no "documented sequela" in the medical records that supported a previous TBI injury.  Such an opinion was given after having reviewed such evidence as the Veteran's May 2012 CT scan of the brain report.  Thus, the Board accords the September 2015 VA opinion significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran's assertion that his TBI and residuals thereof are related to service has been considered.  The Board, however, finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed neurological and related conditions, which is a complex internal condition, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinion.

In this same manner, the Board observes that in an August 2015 statement [VBMS, 8/25/15, third party correspondence] from the Veteran and his representative, it was stated that the Veteran's in-service accident was "so serious that until present there is a scar in head where his left cerebral hemisphere suffered the blow to his head."   As noted earlier, however, no such scar was noted on the Veteran's May 1955 service separation examination.

As noted, a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the September 2015 VA examiner was aware of and considered the Veteran's assertions of continuity of symptomatology for the disabilities on appeal.  In view of the evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology for those disorders.

As for the cervical spine disorder, upper arm disability, low back disorder, and GERD, such have not been shown to be linked to an in-service head injury or any incident therein.  As noted previously, these disabilities were not shown until many decades following service.  As for GERD in particular, the Veteran claims he has GERD as a result of taking prescribed VA medications.  The Board observes that the Veteran has no service-connected disabilities.

As noted, other than his service separation examination the Veteran's (STRs) are  not of record.  As such, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board observes, however, that the Veteran's service separation examination, which is available, contains significant information necessary to adjudicate this appeal.  Further, the Board finds that the VA opinion obtained in this case is highly probative as it considered the pertinent evidence of record and provided a rationale for the conclusion.

As the preponderance of evidence is unfavorable to the claims, service connection for disabilities on appeal is not warranted, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for TBI claimed as brain trauma with stroke is denied.

Service connection for migraine headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for upper arm neuropathy and radiculopathy is denied.

Service connection for a low back disorder is denied.

Service connection for GERD is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


